977 F.2d 592
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Antonio CARDENAS-PENA, Defendant-Appellant.
No. 91-10569.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 22, 1992.*Decided Sept. 28, 1992.

Before GOODWIN, D.W. NELSON and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Antonio Cardenas-Pena appeals his sentence, following a plea of guilty, for one count of possession with intent to distribute and aiding and abetting the distribution of heroin, in violation of 21 U.S.C. § 841(a)(1).   The district court sentenced Cardenas-Pena to 60 months imprisonment and three years supervised release.   We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
Pursuant to  Anders v. California, 386 U.S. 738 (1967), counsel for Cardenas-Pena filed a brief stating that he finds no issues for review and a motion to withdraw as counsel.   Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issue for review.


4
Accordingly, we affirm the district court's judgment and grant the motion of Victor M. Chavez, Esq., to withdraw as counsel of record.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3